PER CURIAM
Mother appeals from an order terminating her parental rights. ORS 419.523, ORS 419.525. She first contends that the allegations of the petition are insufficient under ORS 419.523(2). We disagree. See State ex rel Juv. Dept. v. Hayworth, 35 Or App 161, 164, 581 P2d 100, rev den 284 Or 235 (1978). Mother has not shown any prejudice as a result of the alleged insufficiency, and our examination of the record satisfies us that no prejudice resulted. Further, mother failed to raise the issue in the trial court. See Wells v. Washington County, 243 Or 246, 249-50, 412 P2d 798 (1966).
On de novo review, ORS 419.561(4), ORS 19.125(3), see State ex rel Juv. Dept. v. Jones, 290 Or 799, 810, 626 P2d 882 (1981), we conclude that the allegations of the petition have been proven by clear and convincing evidence. State ex rel Juv. Dept. v. Farrell, 58 Or App 258, 648 P2d 401, rev den 293 Or 521 (1982); ORS 419.525(2).
Affirmed.